DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al., U.S. 8,226,383.
Henry et al. discloses a system, comprising: a housing (fig 4, tubing 125 and sleeve 214) having a first end corresponding to a pump intake (fig 4, 410; col. 5, lines 9-28) and a second end corresponding to a pump discharge (standing valve 425; col. 5, lines 36-45); a pump barrel (415) disposed within the housing (125), the pump barrel defining a pump chamber (the interior of the hollow tubing 125); a standing valve (425) disposed at a first end of the pump chamber, the standing valve having a valve body that is stationary relative to the housing; a traveling valve (420) disposed at a second end of the pump chamber, the traveling valve having a valve body that is movable along an axial axis and relative to the housing; a motor stator (col. 4, lines 4-16; rotational electrical motors have concentric rotors and stators) disposed within the housing (distal portion of 214), the motor stator to receive electrical power and produce a rotating electromagnetic field from the electrical power (col. 4, lines 4-16); a motor rotor rotatably supported within the motor stator, the motor rotor having characteristics to rotate about the 
Henry et al. discloses a tubing (125; col. 3 lines 59-67) disposed in a wellbore traversing a producing zone in a subsurface; a downhole pump system (11) disposed in the wellbore and positioned to lift formation fluids from the producing zone up the tubing, the downhole pump system comprising: a housing (fig 4, tubing 125 and sleeve 214) having a first end corresponding to a pump intake (fig 4, 410; col. 5, lines 9-28) and a second end corresponding to a pump discharge (standing valve 425; col. 5, lines 36-45); a pump barrel (415) disposed within the housing, the pump barrel defining a pump chamber (the interior of the hollow tubing 125); a standing valve (425) disposed at a first end of the pump chamber, the standing valve having a valve body that is stationary relative to the housing; a traveling valve (420) disposed at a second end of the pump chamber, the traveling valve having a valve body that is movable along an axial axis and relative to the housing; a motor stator disposed within the housing (distal portion of 24), the motor stator to receive electrical power and produce a rotating electromagnetic field from the electrical power (col. 4, lines 4-16; rotational electrical motors have concentric rotors and stators); a motor rotor rotatably supported within the stator, the motor rotor having characteristics to rotate about the axial axis in response to the rotating electromagnetic field; and a traveling plug (246) coupled to the valve body of the traveling valve and arranged to move linearly along the axial axis in response to rotation of the motor rotor (col. 4, lines 16-31; linear motion is generated via rotation of the motor); and a motor drive (col. 3, lines 59-67) positioned at a surface location above the wellbore, the motor drive to supply the electrical power to the stator.
Henry et al. discloses a pump inside a wellbore; producing a rotating electromagnetic field by a motor stator (col. 4, lines 4-16; rotational electrical motors have concentric rotors and stators) of the pump; rotating a motor rotor of the pump by the rotating electromagnetic field about an axial axis; .  

Allowable Subject Matter
Claim 2-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23 February 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676